Citation Nr: 1722889	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  06-31 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a disability manifested as vertigo.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Appellant was a member of the Air Force Reserves, with a period of active duty for training from July 8, 1986 to December 12, 1986.  The appellant had reserve component service until May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue on appeal was previously remanded by the Board in March 2017. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Some of the Appellant's service medical records for the period of initial ACDUTRA have not been located; an enlistment examination prior to the period of ACDUTRA is of record.

2.  The Appellant's credible lay statements places the evidence in equipoise to warrant a finding that he sustained a head injury which resulted in symptoms of dizziness/vertigo during ACDUTRA, and the criteria for status as a Veteran are in equipoise as well.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a disability manifested as vertigo have been met.  38 U.S.C.A. 
§§ 101 (22)-(24), 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for vertigo has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24).
 
While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Appellant maintains that he has had dizzy spells since service.  Specifically, he has reported that he sustained a head injury after falling several feet off an aircraft and hitting the right side of his head during ACDUTRA.  

The Board initially notes that the Appellant in this case had one verified period of ACDUTRA from July 1986 to December 1986.  Although service connection for hearing loss and tinnitus were granted in a March 2005 rating decision (based on the purported head injury); service connection was later severed as the AOJ determined that service connection for these disorders was granted in error.  Specifically, there was no evidence showing a diagnosis of hearing loss or tinnitus related to an in service event, injury, or disease.  As such, the Appellant in this case has not been granted service connection for any disability.  He has not established that he is a veteran for purposes of entitlement to veterans' benefits.

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred while the service member was performing ACDUTRA.  In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service" and the Appellant does not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (22, (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In this case, an official DD Form 214 (DD 214), "Report of Separation from Active Duty," reflects that the Appellant enlisted in the US Air Force Reserves in 1986.  He underwent an enlistment examination in April 1986 and was found fit for enlistment.  No diagnosis or complaint of vertigo or dizziness was noted or reported.  The DD 214 reflects that the Appellant served as aircraft maintenance specialist for 5 weeks and 2 days.  He was released from ACDUTRA in December 1986.  

In October 2003, the Appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information.  The Appellant claimed he had been treated for dizziness/vertigo at McGuire Air Force Base (AFB) on approximately October 1986.  The appellant claimed he went to the McGuire AFB hospital after a fall and told them he felt chest pain, dizziness, shortness of breath, and his balance was off. He stated that he hit his head as he fell and they released him with no follow-up. The Appellant stated that the problem has been with him ever since that day.  

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for dizziness or vertigo.  Service treatment records do reveal, however, a complaint of pain in the left shoulder and chest for two weeks in November 1986. The Appellant had stiffness in the shoulder and feelings of weakness in the left arm. He reported tingling of fingertips.  Those symptoms were now gone and he now had occasional sharp pains in the left rib cage.  The record does not reflect a reported event which caused these symptoms.  At any rate, the record from November 1986 is consistent with the October 2003 statement that the Appellant had felt chest pain, which is competent to report.  

Importantly, the Board finds that the Appellant's service treatment records appear to be incomplete.  Although a service entrance examination was conducted, there is no service separation examination report or Report of Medical History at service separation.  

Moreover, in multiple post-service filings, the Appellant has consistently stated that he fell and hit his head while conducting routine maintenance on an aircraft.  For example, he submitted his claim for service connection for "hearing loss, dizzy spells/vertigo, constant ringing, pulsating throbbing" in July 2004.  On this VA Form 21-526, he indicated that all these symptoms began in 1986.  

Post-service VA treatment records include a December 2004 VA examination report.  During the evaluation, the Appellant reported hearing loss, tinnitus, and episodic dizziness since the in-service head injury.  

In a March 2006 VA audiology consultation note, the Appellant reported hearing problems and tinnitus in the right ear after sustaining a head injury.  The Appellant reported that he now also experienced intermittent otalgia and occasional vertigo.  

The medical evidence also includes a November 2006 VA psychiatric report from Dr. C. R.  During the evaluation, the Appellant reported that, while serving in the Air Force in 1986, he fell about nine feet landing on his head on a metal floor.  He was unconscious for a while and he sustained fracture of the mastoid.  The Appellant indicated that he lost hearing in his right ear and also had tinnitus and vertigo as a result. Approximately six months to a year after this incident, it was noted that the Appellant began experiencing symptoms of PTSD, depression, tinnitus, and vertigo.  These symptoms were noted to have worsened over time. 

The evidence also includes a December 2010 VA examination report.  During the evaluation, the Appellant reported that, while working as a crew chief on a C-141 aircraft, he fell several feet and sustaining trauma to the right side of the head.   This resulted in a constant high pitched ringing and bleeding in the right ear, hearing loss, and "episodic dizziness."   An opinion regarding the Appellant's dizziness was not provided, but the examiner did opine that the hearing loss and tinnitus were at least as likely as not related to the in-service injury.

In an April 2017 VA examination report, the Appellant again indicated that he had intermittent dizziness since the in-service injury.  The examiner opined that it was less likely than not that any dizziness or vertigo was related to or had its onset during service.  According to the examiner, service treatment records were silent for dizziness or vertigo.  A private October 1997 report also noted no complaints of vertigo or tinnitus.  Further, the examiner noted that the Appellant was diagnosed with benign paroxysmal positional vertigo (BPPV) in March 2006 and there was no documentation in chronicity since service separation in 1986.

The Board finds that the April 2017 VA medical opinion to be of limited probative value.  In this regard, although no chronicity was found in service treatment records and post-service treatment record, the examiner did not explain why the Appellant's dizziness or vertigo could not have had a delayed onset, especially since the Appellant was only on ACDUTRA for 5 weeks.

The Appellant also submitted an Internet article encyclopedia article where it was noted that, although the cause of BPPV was unknown, it could potentially be caused by a head injury.   

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Appellant sustained an injury during ACDUTRA service.  The Veteran is competent to report injuries such as falls and is competent to report observable symptoms, such as dizziness and vertigo because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470.  Further, the Board finds that the Appellant's statements regarding the ACDUTRA injury and symptoms associated with the injury are credible.  In this regard, the Appellant's numerous statements made in the course of treatment to his treating physicians and to medical professionals have great probative value.  This is because statements made to physicians for purposes of diagnosis and treatment is exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  These statements to the various medical providers have been consistent.

As such, weighing all evidence of record with consideration of the benefit-of-the-doubt rule, the Board finds that the Appellant's lay testimony that vertigo first had its onset during the period of ACDUTRA or soon thereafter places the evidence as to whether the Appellant incurred vertigo during a period of performance of ACDUTRA in equipoise.  The remainder of the evidence is consistent with the Appellant's testimony, but is otherwise neither favorable nor unfavorable to the claim.  When the evidence is in equipoise, reasonable doubt must be resolved in the claimant's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).  

Accordingly, entitlement to service connection for vertigo may be granted, and the Veteran's ACDUTRA may be considered active service, thus, the Appellant meets the criteria for veteran status.


ORDER

Service connection for a disability manifested as vertigo is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


